UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6028 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: LINCOLN NATIONAL CORPORATION EMPLOYEES’ SAVINGS AND RETIREMENT PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Lincoln National Corporation 150 N. Radnor Chester Road Radnor, PA19087 Audited Financial Statements and Supplemental Schedule Lincoln National Corporation Employees’ Savings and Retirement Plan As of December 31, 2010 and 2009, and for the Years Ended December 31, 2010 and 2009 With Report of Independent Registered Public Accounting Firm Lincoln National Corporation Employees’ Savings and Retirement Plan Audited Financial Statements and Supplemental Schedule As of December 31, 2010 and 2009, and for the Years Ended December 31, 2010 and 2009 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 15 Report of Independent Registered Public Accounting Firm Plan Administrator Lincoln National Corporation Employees’ Savings and Retirement Plan We have audited the accompanying statements of net assets available for benefits of Lincoln National Corporation Employees’ Savings and Retirement Plan as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan's internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. Philadelphia, Pennsylvania June 24, 2011 Lincoln National Corporation Employees’ Savings and Retirement Plan Statements of Net Assets Available for Benefits As of December 31, Assets Investments: Mutual funds (cost: 2010 - $321,146,403; 2009 - $279,278,725) $ $ Collective investment trusts (cost: 2010 - $107,607,401; 2009 - $100,947,199) Common stock - Lincoln National Corporation (cost: 2010 - $82,566,452; 2009 - $77,197,926) Investment contracts - The Lincoln National Life Insurance Company Wilmington Trust money market fund Brokerage account (cost: 2010 - $5,975,731) - Total investments Notes receivable from participants Accrued interest receivable Total assets Liabilities Net pending trades Total liabilities Net assets available for benefits $ $ See accompanying notes to the financial statements. 2 Lincoln National Corporation Employees’ Savings and Retirement Plan Statements of Changes in Net Assets Available for Benefits For the Years Ended December 31, Investment income: Cash dividends $ $ Interest Total investment income Net realized gain (loss) on sale and distribution of investments: Mutual funds ) Collective investment trusts ) Common stock - Lincoln National Corporation ) Brokerage account ) - Total net realized gain (loss) on sale and distribution of investments ) Net change in unrealized appreciation (depreciation) of investments Contributions: Participants Rollovers Employer Total contributions Transfers from (to) affiliated plans ) ) Distributions to participants ) ) Administrative expenses ) ) Total distributions and expenses ) ) Net increase (decrease) in net assets available for benefits Net assets available for benefits at beginning-of-year Net assets available for benefits at end-of-year $ $ See accompanying notes to the financial statements. 3 Lincoln National Corporation Employees’ Savings and Retirement Plan Notes to Financial Statements December 31, 2010 1.Description of the Plan The following description of the Lincoln National Corporation Employees’ Savings and Retirement Plan (“Plan”) is a summary only and a detailed Plan document can be obtained from Lincoln National Corporation (“LNC”) Human Resources.The Plan is intended to be qualified under Internal Revenue Code section 401(a) by the terms and provisions of the Plan document and in operation. The Plan is a contributory, defined contribution plan that covers substantially all employees of LNC (“Employer”) and certain of its subsidiaries who meet the conditions of eligibility to participate as defined by the Plan document. Participants may make pre-tax contributions to the Plan.All newly-hired or rehired employees are automatically enrolled in the Plan with pre-tax contributions being made at the rate of 6% of eligible earnings.A participant may elect to not participate in the Plan or change the contribution rate from 6%.A participant may also elect to reduce their earnings to make Roth 401(k) contributions to the Plan.Roth 401(k) contributions are includable in the participant’s gross income at the time of deferral and must be irrevocably designated as Roth 401(k) contributions.A participant may make a combination of pre-tax contributions and Roth 401(k) contributions not to exceed 50% of eligible earnings up to a maximum annual amount as determined by the Internal Revenue Service (“IRS”) and the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).The Plan is subject to the provisions of ERISA. Employer contributions are provided to the Plan.The basic Employer match is $1.00 for each $1.00 that a participant contributes each pay period, up to 6% of eligible earnings.The “core” or guaranteed Employer contribution is 4% of eligible earnings per pay period and is contributed to each eligible employee regardless of whether the employee elects to defer earnings into the Plan.In addition, certain eligible employees are qualified for a “transition” Employer contribution between 0.2% and 8.0% of eligible earnings per pay period which will continue for a period of 10 years beginning on January 1, 2008.Eligibility for transition Employer contributions is based on a combination of age and vesting years of service as provided in the Plan document with a minimum 10-year vesting service requirement for legacy LNC employees, and a minimum 5-year vesting service requirement for Legacy Jefferson-Pilot employees. Eligibility for transition Employer contributions and the applicable percentage used to determine a participant’s transition contribution was established on December 31, 2007, and applies only to those who were participants as of December 31, 2007.A participant cannot grow into transition employer credits.Transition employer contributions will cease on December 31, 2017. Participants’ pre-tax contributions, Roth 401(k) contributions, Employer match contributions, transition Employer contributions, and earnings thereon are fully vested at all times.The core Employer contributions vest based upon years of service as defined in the Plan document as follows: Years of Service
